UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7464



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


SAVINO BRAXTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
Frank A. Kaufman, Senior District Judge. (CR-90-135-K, CA-97-465-K)


Submitted:   February 26, 1998            Decided:   March 19, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under Fed. R. Civ. P. 59(e), in which he sought review

of the district court's previous decision to deny relief under 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997), without an evidentiary

hearing and in which he claimed he is entitled to discovery. Be-
cause Appellant filed the motion more than ten days after entry of

judgment, see Fed. R. Civ. P. 59(e), the motion is properly con-
strued as a motion under Fed. R. Civ. P. 60(b). We have reviewed

the record and the district court's order and find that the dis-

trict court did not abuse its discretion in denying the Rule 60(b)
motion. See Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94 (4th Cir.

1997) (stating standard of review); CNF Constructors, Inc. v.

Donohoe Constr. Co., 57 F.3d 395, 401 (4th Cir. 1995) (finding that

where   motion   seeks   reconsideration   of   legal   issues   already

addressed in earlier ruling, motion is not authorized by Rule 60(b)
and rejection of motion is not an abuse of discretion) (citing

United States v. Williams, 674 F.2d 310, 313 (4th Cir. 1982)).

Accordingly, we grant Appellant's motion to file an oversize brief,

deny a certificate of appealability, and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             DISMISSED



                                  2